Por cuanto, Aquino 'Torres Reyes fué acusado de los delitos de homicidio y portar armas, y celebrado el juicio de su causa,, fué con-denado en junio 25, 1937, a sufrir un año de presidio por el primer *1022delito y u-n mes de cárcel por el segundo, y habiendo apelado de las sentencias y obtenido el beneficio de pobreza para tramitar su ape-lación el taquígrafo solicitó para preparar la transcripción de la evidencia una prórroga que venció en agosto 1, 1937, sin que desde entonces se realizara acto alguno para perfeccionar el recurso; y
■ Poe cuanto, nueve meses después acudió a esta Corte Suprema pidiéndole un nuevo término para radicar en la corte sentenciadora la transcripción de la evidencia y como no alegara hechos demostra-tivos de que su apelación fuera meritoria su petición fué denegada el diez de mayo actual; y
PoR CUANTO, el veinte de mayo en curso ha presentado una mo-ción de reconsideración acompañada de una declaración jurada de Armando A. Miranda, abogado que lo defendiera en el juicio, que narra los hechos que se le imputaron y asegura que debió ser ab-suelto por haberse demostrado que actuó en legítima defensa; y
Por cuanto, dada la forma en que aparece redactada la decla-ración jurada, la Corte no ha quedado de tal modo impresionada que se sienta justificada en autorizar nuevos términos que permitan tra-mitar una apelación que se tuvo abandonada por nueve meses;
Por tanto, se declara no haber lugar a reconsiderar la resolu-ción de mayo diez en curso negando la concesión de un nuevo tér-mino para archivar en la Corte de Distrito la transcripción de la evidencia.
En los siguientes casos también se declaró no haber lugar a las reconsideraciones solicitadas:
Núms. 6934, 6935, 7191 y 7355.
(B) DESESTIMACIONES
(a) EN GENERAL